_ CAUTION: NOT TO BE USED FOR

IDENTIFICATION PURPOSES

THIS IS AN IMPORTANT RECORD.
SRPEHAEAD IT.

 

ANY ALTERATIONS IN SHADED
AREAS RENDER FORM VOID

 

 

 

 

4.a. GRADE, RATE OR RANK 4.b. PAY GRADE
FFC ER

 

CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
1. NAME (Last, First, Middle) 2. DEPARTMENT, COMPONENT AND BRANCH \ 3. SOCIAL SECURITY NO.
GONZALEZ, GEORGE DAVIS ARMY /RA —|
6. RESERVE OBLIG. TERM. DATE

5. DATE OF BIRTH (YYMMDD)

 

 

 

Year 6] Month

 

7.a. PLACE OF ENTRY INTO ACTIVE DUTY

SAN JUAN, PUERTO RICO

7.b. HOME OF RECORD AT TIME OF ENTRY (City and state, or complete
address if known) HCO2 BOX.119 10

CAPA MOCA, PUERTO RICO 00716

Day 90)

 

8.a. LAST DUTY ASSIGNMENT AND MAJOR COMMAND 3 ~
RTRY A .iST BN 7TH FA FORSCOM EFC _.

 

FORT DRUM,

8.b. STATION WHERE SEPARATED
NY

 

9. COMMAND TO WHICH TRANSFERRED
Né

10. SGLICOVERAGE | |None
Amount: $56, 600

 

12. RECORD OF SERVICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. PRIMARY SPECIALTY (ist number, title and years and months in Year(s) Month(s)
a aa nt era a. Date Entered AD This Period eo. | @6 |) oe
b. Separation Date This Period FO. 4 =e
{3BiG CANNON CREWMEMBER ©1 YRS AND @6[c Net Active Service This Period Of.
MOS//NOTHING FOLLOWS d. Total Prior Active Service _ §4-
e. Total Prior inactive Service J Bee
f. Foreign Service -- AB
g. Sea Service [2 eGe Au
h. Effective Date of Pay Grade BP. Shee

 

 

 

 

13. DECORATIONS, MEDALS, BADGES, CITATIONS AND CAMPAIGN RIBBONS AWARDED OR AUTHORIZED (All periods of service)
ARMY SERVICE RIBBON//OVERSEAS SERVICE RIBBON//ARMY ACHIEVEMENT MEDAL.
(1{QLC)//NCO PROFESSIONAL DEVELOPMENT RIBBON//ARMY GOOD CONDUCT MEBAL//
EXFERT BADGES(RIFLE & HAND GRENADE) //NOTHING FOLLOWS

   

 

14. MILITARY EDUCATION (Course title, number of weeks, and month and year completed)
«

 

 

 

 

 

 

. NA wn
15.a. MEMBER CONTRIBUTED TO POST-VIETNAM ERA Yes | No | 15.b. HIGH SCHOOL GRADUATE OR Yes | No | 16. DAYS ACCRUED LEAVE PAID
VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM. |_ X |. EQUIVALENT ¥ ; 16.5.

 

 

 

 

 

18. REMARKS
NAL»

17, MEMBER WAS PROVIDED COMPLETE DENTAL EXAMINATION AND ALL APPROPRIATE DENTAL SERVICES AND TREATMENT WITHIN 90 DAYS PRIOR To g seeanaron] | Yes.

 
 
   

rtify that this is 2
ee pa. eee |

SGT, “NYARNG

 

 
 

original ‘documant. ne

vot - A

Records custodian

  
 
 
 

 

 

19.a. MAILING ADDRESS AFT ER SEPARATION T Gnclade Zip Code) . .
2008 HERMANY. AVENUE.

ERONX, NY. 10473.

 

 

 

 

 

 

 

 

 

 

 

 

. : ns |
Dp Form 21s, NOV 88° 88 ° ve anys peat sees opagiees. " agp MEMBER -
23. TYPE OF SEPARATION 24. CHARACTER OF SERVICE (include arades ” ts
GISCHARGE UNDER HONORABLE CONDITIGHS “GENERAL

 

 

25. SEPARATION AUTHORITY
AR 435-200. CHAPTER 13

 

27. REENTRY CODE aed
RE-S Sg

26. SEPARATION CODE .
HJ

 

28. NARRATIVE REASON FOR SEPARATION
UNSATISFACTORY PERFORMANCE

 

 

29. DATES OF TIME LOST DURING THIS PERIOD
aE

 

 

 

DD Form 214, NOV 88

Previous editions are obsolete.

MEMBER +’

30. MEM EQUESTS COPY 3
tac Cn iti’

a
